Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1 and 14 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 – 5, 8 – 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moustafa, Hassnaa (US-20220126878-A1, hereinafter simply referred to as Moustafa).

Regarding independent claim 1, Moustafa teaches:
A method for controlling a vehicle (See at least Moustafa, ¶ [Abstract], FIGS. 9, 14, 24 – 26, "…one or more processors to autonomously control driving of the vehicle…"), comprising: receiving a plurality of visual sensor signals (e.g., sensors 225 (FIG. 2) of Moustafa) containing three-dimensional visual information (e.g., using three-dimensional (3D) or stereo cameras 274 of Moustafa) outside and inside the vehicle (See at least Moustafa, ¶ [Abstract, 0061], FIGS. 9, 14, 24 – 26, "…one or more processors to autonomously control driving of the vehicle…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…"); receiving a plurality of audio sensor signals (e.g., sensor data 2004 may include or be based on audio data from microphones of Moustafa) containing three-dimensional audio information outside and inside the vehicle (See at least Moustafa, ¶ [Abstract, 0061, 0135], FIGS. 9, 14, 24 – 26, "…one or more processors to autonomously control driving of the vehicle…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…sensor data 2004 may include or be based on audio data from microphones…"); determining three-dimensional spatial positions (e.g., the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle of Moustafa) of at least two objects and object cognitive information (e.g., gesture of Moustafa) of the at least two objects according to at least a portion of the plurality of visual sensor signals and at least a portion of the plurality of audio sensor signals (See at least Moustafa, ¶ [Abstract, 0061, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…"), wherein the at least two objects include at least one object outside the vehicle (e.g., human users outside the vehicle 105 of Moustafa) and at least one object inside the vehicle (e.g., the passengers within the vehicle of Moustafa); obtaining a circumstance information (e.g., frequent pull-overs of Moustafa) of the vehicle according to the object cognitive information (See at least Moustafa, ¶ [Abstract, 0061, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…"); and determining an operation instruction (e.g., change the path plan to avoid the troublesome section of road ahead in Moustafa) for the vehicle according to the circumstance information (See at least Moustafa, ¶ [Abstract, 0061, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…").
Moustafa teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moustafa taught in separate embodiments for the desirable and advantageous purpose of enabling users to interact with the vehicle while enhancing the autonomous driving system and improving passenger experiences within a vehicle, as discussed in Moustafa (See ¶ [0058]); thereby, helping to improve the overall system robustness by enabling users to interact with the vehicle while enhancing the autonomous driving system and improving passenger experiences within a vehicle.

Regarding independent claim 14, Moustafa teaches:
A method for providing 3D environment (e.g., using three-dimensional (3D) or stereo cameras 274 of Moustafa) experience/content with or without visualization (e.g., virtual driver of Moustafa) in a vehicle (See at least Moustafa, ¶ [Abstract, 0078], FIGS. 9, 14, 24 – 26, "…one or more processors to autonomously control driving of the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…"), comprising: receiving a plurality of visual sensor signals (e.g., sensors 225 (FIG. 2) of Moustafa) containing three-dimensional visual information (e.g., using three-dimensional (3D) or stereo cameras 274 of Moustafa) outside and inside the vehicle (See at least Moustafa, ¶ [Abstract, 0061, 0078], FIGS. 9, 14, 24 – 26, "…one or more processors to autonomously control driving of the vehicle…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…"); receiving a plurality of audio sensor signals (e.g., sensor data 2004 may include or be based on audio data from microphones of Moustafa) containing three-dimensional audio information outside and inside the vehicle (See at least Moustafa, ¶ [Abstract, 0061, 0078, 0135], FIGS. 9, 14, 24 – 26, "…one or more processors to autonomously control driving of the vehicle…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…sensor data 2004 may include or be based on audio data from microphones…"); determining three-dimensional spatial positions (e.g., the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle of Moustafa) of at least two objects (e.g., the passengers within the vehicle of Moustafa) and object cognitive information (e.g., gesture of Moustafa) of the at least two objects based on at least a portion of the plurality of visual sensor signals and at least a portion of the plurality of audio sensor signals (See at least Moustafa, ¶ [Abstract, 0061, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…"), wherein the at least two objects include at least one object outside the vehicle (e.g., human users outside the vehicle 105 of Moustafa) and at least one object inside the vehicle (e.g., the passengers within the vehicle of Moustafa) (See at least Moustafa, ¶ [Abstract, 0061, 0078, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…"); obtaining a circumstance information (e.g., frequent pull-overs of Moustafa) of the vehicle according to the object cognitive information (See at least Moustafa, ¶ [Abstract, 0061, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…"); and producing and processing 3D environment content (e.g., 3D maps of Moustafa) with or without visualization (e.g., virtual driver of Moustafa) according to the object cognitive information (See at least Moustafa, ¶ [Abstract, 0061, 0078, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…").
Moustafa teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moustafa taught in separate embodiments for the desirable and advantageous purpose of enabling users to interact with the vehicle while enhancing the autonomous driving system and improving passenger experiences within a vehicle, as discussed in Moustafa (See ¶ [0058]); thereby, helping to improve the overall system robustness by enabling users to interact with the vehicle while enhancing the autonomous driving system and improving passenger experiences within a vehicle.

Regarding independent claims 3 and 16, Moustafa teaches:
wherein the at least two objects include a person (e.g., the passengers within the vehicle of Moustafa), and the object cognitive information includes at least one of a posture, a gesture, an action, an expression, a gaze, a voice, a position of the person (e.g., the vehicle can use gaze monitoring, haptic feedback, audio feedback, etc. in Moustafa), and/or at least one of a posture, a gesture, an action, a sound, and a position of the object (e.g., engine 238 may detect objects such as other vehicles, pedestrians, wildlife, cyclists, etc. moving within an environment, which may affect the path of the vehicle on a roadway of Moustafa) (See at least Moustafa, ¶ [Abstract, 0054, 0061, 0078, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "…engine 238 may detect objects such as other vehicles, pedestrians, wildlife, cyclists, etc. moving within an environment, which may affect the path of the vehicle on a roadway…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…").

Regarding independent claim 4, Moustafa teaches:
wherein at least one of the object cognitive information and the circumstance information is calculated based on deep learning (e.g., engine 238 may perform object recognition from sensor data inputs using deep learning in Moustafa), the object cognitive information including hidden layer (e.g., well-known to be located between the input and output of the algorithm within the deep learning network of Moustafa) information in a deep network (See at least Moustafa, ¶ [Abstract, 0054, 0061, 0078, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "… engine 238 may perform object recognition from sensor data inputs using deep learning…engine 238 may detect objects such as other vehicles, pedestrians, wildlife, cyclists, etc. moving within an environment, which may affect the path of the vehicle on a roadway…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…").

Regarding independent claim 5, Moustafa teaches:
wherein a first deep network is used to calculate the object cognitive information of the object outside the vehicle (See at least Moustafa, ¶ [Abstract, 0054, 0061, 0078, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "… engine 238 may perform object recognition from sensor data inputs using deep learning…engine 238 may detect objects such as other vehicles, pedestrians, wildlife, cyclists, etc. moving within an environment, which may affect the path of the vehicle on a roadway…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…"), a second deep network (e.g., multiple neural units of Moustafa) is used to calculate the object cognitive information of the object inside the vehicle (See at least Moustafa, ¶ [Abstract, 0054, 0061, 0078, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "… engine 238 may perform object recognition from sensor data inputs using deep learning…engine 238 may detect objects such as other vehicles, pedestrians, wildlife, cyclists, etc. moving within an environment, which may affect the path of the vehicle on a roadway…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…"), and a third deep network (e.g., multiple neural units of Moustafa) containing an embedded layer is used to calculate the circumstance information (See at least Moustafa, ¶ [Abstract, 0054, 0061, 0078, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "… engine 238 may perform object recognition from sensor data inputs using deep learning…engine 238 may detect objects such as other vehicles, pedestrians, wildlife, cyclists, etc. moving within an environment, which may affect the path of the vehicle on a roadway…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…").


Regarding independent claims 8 and 17, Moustafa teaches:
wherein the plurality of visual sensor signals include at least one set of external visual sensor signals (e.g., various external (to the vehicle, or “extraneous”) sensor devices/ cloud-based devices (e.g., 140) of Moustafa) and at least one set of internal visual sensor signals (e.g., in-vehicle computing system of Moustafa) (See at least Moustafa, ¶ [Abstract, 0054, 0061, 0078, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "… engine 238 may perform object recognition from sensor data inputs using deep learning…engine 238 may detect objects such as other vehicles, pedestrians, wildlife, cyclists, etc. moving within an environment, which may affect the path of the vehicle on a roadway…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…"), and each set of visual sensor signals includes a two-dimensional image signal (e.g., two-dimensional (2D) cameras 272 of Moustafa) (See at least Moustafa, ¶ [Abstract, 0054, 0061, 0078, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "… engine 238 may perform object recognition from sensor data inputs using deep learning…engine 238 may detect objects such as other vehicles, pedestrians, wildlife, cyclists, etc. moving within an environment, which may affect the path of the vehicle on a roadway…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…").

Regarding independent claim 9, Moustafa teaches:
wherein the plurality of visual sensor signals includes at least one set of external visual sensor signals (e.g., various external (to the vehicle, or “extraneous”) sensor devices/ cloud-based devices (e.g., 140) of Moustafa) and at least two sets of internal visual sensor signals (e.g., in-vehicle computing system of Moustafa) (See at least Moustafa, ¶ [Abstract, 0054, 0061, 0078, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "… engine 238 may perform object recognition from sensor data inputs using deep learning…engine 238 may detect objects such as other vehicles, pedestrians, wildlife, cyclists, etc. moving within an environment, which may affect the path of the vehicle on a roadway…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…").

Regarding independent claim 10, Moustafa teaches:
wherein at least one set of visual sensor signals includes a three-dimensional ranging signal (e.g., cloud-based devices (e.g., 140) of Moustafa) and a two-dimensional image signal (e.g., two-dimensional (2D) cameras 272 of Moustafa) (See at least Moustafa, ¶ [Abstract, 0054, 0061, 0078, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "… engine 238 may perform object recognition from sensor data inputs using deep learning…engine 238 may detect objects such as other vehicles, pedestrians, wildlife, cyclists, etc. moving within an environment, which may affect the path of the vehicle on a roadway…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…").

Regarding independent claim 11, Moustafa teaches:
wherein the plurality of audio sensor signals includes at least one set of external audio sensor signals (e.g., sensor suite 1104 (FIG. 11) may include audio sensors of Moustafa) and at least one set of internal audio sensor signals (e.g., sensor data 2004 may include or be based on audio data from microphones of Moustafa), and each set of audio sensor signals includes at least two microphone signals (e.g., sensor data 2004 may include or be based on audio data from microphones of Moustafa) (See at least Moustafa, ¶ [Abstract, 0054, 0061, 0078, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "… engine 238 may perform object recognition from sensor data inputs using deep learning…engine 238 may detect objects such as other vehicles, pedestrians, wildlife, cyclists, etc. moving within an environment, which may affect the path of the vehicle on a roadway…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…").

Regarding independent claim 12, Moustafa teaches:
An apparatus for controlling a vehicle includes: a processor (e.g., FIG. 2, #202 of Moustafa); and a memory (e.g., FIG. 2, #206 of Moustafa) configured to store computer program instructions thereon which, when executed by the processor, cause the apparatus to perform the method of claim 1 (See at least Moustafa, ¶ [Abstract, 0054, 0061, 0078, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "… engine 238 may perform object recognition from sensor data inputs using deep learning…engine 238 may detect objects such as other vehicles, pedestrians, wildlife, cyclists, etc. moving within an environment, which may affect the path of the vehicle on a roadway…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…").


Regarding independent claim 13, Moustafa teaches:
A vehicle (e.g., FIG. 2, #115 of Moustafa) comprising the apparatus according to claim 12 (See at least Moustafa, ¶ [Abstract, 0054, 0061, 0078, 0090, 0104, 0135, 0194], FIGS. 9, 14, 24 – 26, 32; "…one or more processors to autonomously control driving of the vehicle…", "… engine 238 may perform object recognition from sensor data inputs using deep learning…engine 238 may detect objects such as other vehicles, pedestrians, wildlife, cyclists, etc. moving within an environment, which may affect the path of the vehicle on a roadway…", "…a vehicle may utilize a variety of sensor data (e.g., 258) generated by various sensors provided on and external to the vehicle…", "…complete control of an autonomous vehicle may be handed over to an external computing system or remote user/virtual driver on a remote computing terminal…", "…the vehicle may determine in advance the areas along each road, where frequent pull-overs have occurred and/or remote valet handoffs are common…the autonomous vehicle may decide to change the path plan to avoid the troublesome section of road ahead…", "…controls may include a gesture recognition system…", "…sensor data 2004 may include or be based on audio data from microphones…", "…The data output by the sense module, which can represent the vehicle's motion parameters (e.g., speed, position, orientation, etc.), along with data representing objects around the vehicle…").


Allowable Subject Matter
Dependent claims 2, 6, 15 and 18 are objected to as being allowable – including all of the limitations of their base claim(s) and any intervening and/or dependent claims, if re-written in independent form. Claims 7 and 19 – 20 are also objected to as being allowable because of their dependencies to claims 6 and 18, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666